ia LA \if.   -3                                        05/12/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 19-0701


                                       DA 19-0701


IN RE PARENTING OF: T.P.D.C.,                                      FILED
              A Minor Child.                                        MAY 1 2 2020
                                                                  Bovven Greenw000
                                                                Clerk of Supreme Court
                                                                   StatR of Montane
 TAMI DISNEY,

              Petitioner and Appellant,                              ORDER

       v.

 BRANDON STAAT,

              Respondent and Appellee.


       Appellee Brandon Staat, via counsel, has moved this Court for an award of attorney
fees should he prevail in this appeal. Staat asserts that the parties' Final Stipulated
Parenting Plan provides for the prevailing party to recover attorney fees incurred to enforce
the parent's rights under the Plan. He relies on In re the Marriage of Toenjes, 2018 MT
189, ¶ 16, 392 Mont. 230, 422 P.3d 1215, in which this Court held it will award attorney
fees to the successful party where the parties' contract provides for such.
       Staat filed his motion concurrently with his Response Brief in the pending appeal.
We will consider this motion and the argument herein as part of his Response Brief and
will incorporate this issue into our decision on appeal.
       THEREFORE,
       IT IS ORDERED that Appellee's Motion SHALL BE CONSIDERED PART OF
APPELLEE'S RESPONSE BRIEF in the pending appeal.
       The Clerk is directed to give notice of this Order to all counsel of record.
       Dated this )e-- day of May,2020.


                                                        _6Q-1 m 44,
•



    Justices